 



Exhibit 10.12
TERMS AND CONDITIONS
PERFORMANCE-BASED
RESTRICTED STOCK UNITS GRANTED IN 2007
UNDER STOCK PERFORMANCE PLAN

 



--------------------------------------------------------------------------------



 



STOCK PERFORMANCE PLAN
TERMS AND CONDITIONS OF
PERFORMANCE VESTED RESTRICTED STOCK UNITS
GRANTED IN 2007

1.   GRANT       You (hereinafter “grantee”) were granted performance-based
restricted DuPont common stock units (“units”) effective February 7, 2007.   2.
  PERFORMANCE PERIOD — 2007-2009       For a period of time from the effective
date of the grant to the payout date (to be designated by DuPont following the
evaluation of the performance metrics at the conclusion of the three-year
performance period) (“restriction period”), grantee may not sell, gift, or
otherwise transfer or dispose of any of the units.       If grantee remains a
DuPont employee at the end of the restriction period, the number of units
vested, if any, will become shares of DuPont common stock and, subject to other
provisions of these terms and conditions, grantee shall be entitled to full
ownership of such shares with all associated rights of ownership, including but
not limited to the ability to sell, gift, or otherwise transfer the shares.    
  In connection with each grant, the Compensation Committee shall establish
performance metrics and a measurement process to evaluate the metrics, which
will determine the number of shares, if any, a grantee will receive at the
conclusion of the restriction period.       The metrics associated with this
grant for performance period 2007-2009 are Revenue Growth and Return on Invested
Capital.       Relative Revenue Growth — Sales/Revenue as reported in company
filings and adjusted for “major acquisitions/divestitures”, but only if the
aggregate of major acquisitions/divestitures totals 15% or more of total revenue
in a fiscal year. A “major acquisition/divestiture” is defined as one that
accounts for at least 5% of total revenue. Measurement approach: point-to-point
Compound Annual Growth Rate.       Return on Invested Capital (ROIC) — As
calculated for DuPont’s Variable Compensation plan.       Numerator: net income
from continuing operations including minority interest income before (as
itemized on the income statement): extraordinary items, special items, after-tax
interest expense, and preferred dividends.
      Denominator: 5-quarter average total invested capital (total debt,
shareholders equity, and minority interest liability).       Measurement
approach: Calculate ROIC each year.       The measurement of these metrics will
be based on revenue growth comparing DuPont’s performance relative to the
performance of a peer group (as established by the Compensation Committee) and
an absolute ROIC target.       Utilizing the matrix table below, the
Compensation Committee will determine the appropriate performance factor based
on an assessment of DuPont’s performance in relative revenue growth as a
percentile of the peer group and based on the appropriate ROIC target.

-2-



--------------------------------------------------------------------------------



 



                              2007   2008   2009   DuPont Annualized Revenue
Growth vs. Peers ROIC   ROIC   ROIC       25th to   40th to   60th to     Result
as of   Result as of   Result as of   <25th   40th   60th   75th   > 75th
12/31/2007   12/31/2008   12/31/2009   Percentile   Percentile   Percentile  
Percentile   Percentile
>18%
  >19%   >19.5%   50%   90%   135%   165%   200%
17% - 17.9%
  18% - 18.9%   18.5% - 19.49%      0%   65%   110%   135%   165%
15.5% - 16.9%
  16.5% - 17.9%   17.0% - 18.49%      0%   40%     90%   110%   135%
13% - 15.49%
  14% - 16.49%   14.5% - 16.9%      0%   25%     40%     65%     90%
<12.9%
  <13.9%   <14.49%      0%      0%        0%        0%        0%

    Each year ROIC is measured individually, with the three individual year
results to be weighted one third each at the end of the performance period based
on the full three-year revenue growth result.       Example:
3-year Annualized Revenue Growth relative to the peer group falls between the
40th and 60th percentile, e.g., 54th percentile.       ROIC results at 16.0% for
2007; at 18.0% for 2008 and at 19.5% for 2009 would yield the following
performance factor.

                  Payout Percent from         Matrix above (Revenue        
Result @ Year   ROIC Result   40th to 60th percentile)  
2007
  16.0%   90%
 
       
2008
  18.0%   110%
 
       
2009
  19.5%   135%
 
         

  Performance Factor   111.67%

    The resulting performance factor from the above table will be applied as a
multiplier to the number of performance-based restricted stock units granted to
each participant. For example, a performance factor of 110% would be applied to
a grant of 100 units to yield 110 resulting units, which would be converted to
110 shares of DuPont common stock.       There will be no interpolation of
results. Should a percentile measure straddle two boxes in the matrix table, the
Compensation Committee, in its sole discretion, will determine which performance
factor to award.   3.   FORFEITURE       If grantee’s employment with DuPont
terminates for any reason, including, but not limited to, resignation, prior to
the expiration of the applicable restriction period, all rights to the units and
all amounts in grantee’s account shall be forfeited, except as otherwise may be
specifically provided in these terms and conditions.       At any time during
the restriction period, all amounts in grantee’s account shall be forfeited if
the Compensation Committee, after a hearing at which grantee shall be entitled
to be present, shall

-3-



--------------------------------------------------------------------------------



 



    find that grantee has willfully engaged in activity which is harmful to the
interest of any plan company.   4.   DIVIDEND EQUIVALENTS       An amount equal
to any cash dividends (or the fair market value of dividends paid in property
other than dividends payable in DuPont common stock) payable on the total number
of shares represented by the total number of outstanding units (including whole
and fractional units) in grantee’s account will be allocated to grantee’s
account in the form of units based upon the stock price on the dividend payment
date. Any stock dividends payable on such number of shares will be allocated in
the form of whole and fractional units. The stock price shall be the closing
price of DuPont common stock as reported on the Composite Tape of the New York
Stock Exchange.       Dividend equivalent units will be determined at the end of
the performance period and credited to the grantee’s account at that time based
on the performance adjusted number of units in the grantee’s account. Dividend
equivalent units will be calculated by taking the final performance adjusted
number of units and calculating the dividend equivalent units for the first
dividend payment date during the performance period. The number of dividend
equivalent units from the first dividend payment date will be added to the total
number of units used to calculate the dividend equivalent units for the next
dividend payment date. This process will be continued for each subsequent
dividend payment date during the performance period until the total cumulative
number of dividend equivalent units is determined.   5.   PAYMENT FROM GRANTEE’S
ACCOUNT       Units shall be paid during the calendar year following the end of
the performance period, in one share of DuPont common stock for each unit,
except that a cash payment will be made for any fraction of a unit remaining in
the grantee’s account. Such fractional unit will be valued based on the fair
market value (the average of the high and low prices on the NYSE-Composite
Transactions Tape) of the shares on the effective date of payment.   6.  
PAYMENT IN EVENT OF RETIREMENT, DISABILITY, TERMINATION FOR LACK OF WORK,
DIVESTITURE TO AN ENTITY LESS THAN 50% OWNED BY DUPONT OR DEATH       In the
event grantee retires, becomes disabled, as such term is defined in applicable
benefit plans (“disability”), is terminated for lack of work, as such term is
defined in applicable benefit plans (“termination for lack of work”), is
terminated due to a divestiture to an entity which is less than 50% owned by
DuPont or dies, subject to the conditions of paragraph 2, all units in grantee’s
account will be paid at the conclusion of the restriction period as described in
paragraph 2 above provided grantee’s retirement, disability, termination (as
described in this paragraph) or death, occurs at least six months after the
grant date and provided further that grantee was an active employee of a plan
company through the date of retirement, death, disability or termination. Units
in grantee’s account will be pro-rated based on the number of months the
individual was employed by DuPont during the three-year performance period. In
the event payment under this provision shall give rise to application of section
409A of the Internal Revenue Code, then not withstanding any other aspect of
these Terms and Conditions, in no event shall units be paid earlier than six
months after separation from employment of a “specified employee” as that term
is defined within section 409A of the Internal Revenue Code. If grantee’s death,
disability, retirement or termination occurs prior to expiration of the
six-month period following the grant date, all units shall be forfeited.      
In the event of grantee’s death, all units in grantee’s account will be paid to
the person(s) specified in the last beneficiary designation form filed with the
Company. If no designation form has been completed or if the designated
beneficiary shall have predeceased grantee, the balance in grantee’s account
shall be paid promptly to grantee’s estate.   7.   SATISFYING WITHHOLDING WITH
DUPONT COMMON STOCK       Shares of DuPont common stock will be automatically
used to satisfy withholding for federal, state, and local taxes unless grantee
is a Section 16 officer. The number of shares withheld by

-4-



--------------------------------------------------------------------------------



 



    the Company to satisfy withholding taxes shall be determined based on the
fair market value (the average of the high and low prices on the NYSE-Composite
Transactions Tape) of the shares on the date for determining the amount of
withholding tax due. Federal, state, and local withholding cannot exceed
statutory requirements.       If the grantee is a Section 16 officer or
director, because of SEC requirements, any election to use share withholding is
subject to certain restrictions and requirements. In general, the grantee must
make an irrevocable election at least six months prior to the vesting date or
within one of the four ten-day window periods per year. The terms and conditions
applicable to use of share withholding by Section 16 officers are attached
hereto as Exhibit A.       In the event of changes in relevant law or
circumstances, the Compensation Committee may modify the terms and conditions of
this paragraph 7, including discontinuing share withholding.   8.   ADJUSTMENTS
      In the event of any stock dividend, split-up, reclassification or other
change in capitalization, an equitable adjustment will be made as indicated in
Article XII of the Stock Performance Plan in the number of units in grantee’s
account.   9.   INTERPRETATION       The decision of the Compensation Committee
with respect to any question arising as to the interpretation of the Stock
Performance Plan as it affects this grant of restricted DuPont common stock
units, or as to interpretation of these terms and conditions, shall be final,
conclusive and binding.   10.   NO ACQUIRED RIGHTS       This grant is made at
the discretion of the Company, and should not be construed to imply an
entitlement to any future grants of a like or different nature.   11.  
INCORPORATION OF STOCK PERFORMANCE PLAN       In addition to the terms and
conditions set forth above, which are fixed by the Compensation Committee in
accordance with Article VI, paragraph 4 of the Stock Performance Plan, this
grant is also subject to the other applicable provisions of the Stock
Performance Plan.

-5-



--------------------------------------------------------------------------------



 



EXHIBIT A
TERMS AND CONDITIONS FOR USING SHARES TO SATISFY
WITHHOLDING TAX ON RESTRICTED STOCK UNITS
A Section 16 officer or director may elect to use shares of DuPont common stock
to satisfy federal, state and local tax withholding requirements in connection
with the vesting of restricted stock units. No shares may be withheld in excess
of statutory requirements.

1.   An election to use shares to satisfy amounts required to be withheld
pursuant to applicable federal, state and local tax laws in connection with the
vesting of restricted stock units is irrevocable. No election may be made with
respect to restricted stock units prior to six months after the grant date.   2.
  An election to use shares to satisfy tax-withholding requirements is subject
to the disapproval of the Compensation Committee.   3.   Shares used to satisfy
withholding may either be restricted stock unit shares otherwise issuable
pursuant to the vesting of the restricted stock unit grant or shares already
owned which are tendered to the Company. The Section 16 officer or director must
unconditionally agree to tender the appropriate number of shares to the Company
if the amount of withholding tax is determined after the vesting date of the
restricted stock units. When shares already owned are used to satisfy
withholding, the grantee must have owned such shares for at least six months.  
4.   When the Section 16 officer or director elects to use shares to satisfy
withholding, the election must be made on a date six months or more prior to the
vesting date, or during a ten-day window period prior to or coincident with the
vesting date. *   5.   The number of shares withheld by the Company or tendered
by the Section 16 officer or director to satisfy the withholding tax requirement
shall be determined based on the fair market value (the average of the high and
low prices on the NYSE-Composite Transactions Tape) of the shares on the date
for determining the amount of withholding tax due.

 

*   There are four ten-day window periods a year. They commence on the third
business day following the date the Company announces its quarterly and annual
sales and earnings and end on the twelfth business day following such date.

-6-